Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed February 26, 2021 is attempting to cite a US Publication however the publication is missing a zero.  The reference has been crossed off the IDS but cited on the attached PTO-892.  No further action regarding this matter is required by Applicant.
Drawings
The drawings are objected to because Figure 1 includes a random pixilation/dots in and around the figure, this pixilation should be removed.  
Figure 1 also shows a sectional view and includes section through screws 5 and 16, it is clear from the figures that the head of the screws are being shown as sections and thus the rest of the screw must also be a section, the screws shown in section need to be hatched, see 37 CFR 1.84(h)(3).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threads must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In this case the threads are essential to the invention as these are what actual form the clamping force (see rejection under 35 USC 112 below), any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0034, line 16, “sections 13” should read - -sections 13 and 14- -.
The listing of reference characters, list line states “20 Section”, this should read - -20 Middle section- - to match the terminology of the written description.  Alternatively the list can be deleted since this is not a requirement in US practice.
Appropriate correction is required.
Claim Objections
11, 12, 14, 15, 17, 19 and 20 are objected to because of the following informalities:  
Claim 11, line 12, “respective” should be deleted, since there is only one adjusting screw positively recited “respective” is not necessary.
Claim 11, line 15, “limits” should be - -limit- -.
Claims 12 and 17, line 2, “each clamping screw axially limiting the groove” is not accurate, the sections limit the groove as recited by claim 11, however this would be redundant and thus the recitation between the two commas of the claim can be deleted.
Claims 14, 15, 19 and 20, similar to claims 12 and 17, “axially limiting the groove of the adjusting screw” is redundant and can be removed.
Claims 14 and 19, line 4, “other of the section” should read - -other section- -.
Claims 15 and 20, “and extends in the region of the groove through the groove spaced apart from a groove base of the groove” should read – and extends through a region of the groove that is spaced apart from a groove based of the groove- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear from the structuring of the claim if the adjusting screw is meant to be part of the segment as a whole or if the segment is only the bearing body and the adjustment screw is meant to be a separate element.  The specification also does not clarify how the claim is meant to be interpreted and is also open to both interpretations and thus the metes and bounds are unclear and pending on the interpretation applied other issues arise.  If the intent is for the segment to be made of the body and the adjusting screw then a colon should be inserted after “comprises” in line 3 and then “a sliding bearing body…” should begin on a new line and the 3rd clause (a bearing clearance…) should be moved to the end of the claim so that the claim first recites all the structure of the segment and then states what it does.  However if the adjusting screw is meant to be a separate element from the segment then the claim is missing essential subject matter.  The claim would be incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationship would be how the adjusting screw interacts with the body to adjust the bearing clearance.  In this case the claim could be amended to state that the adjusting screw contacts the slide bearing body on an opposite side of the slide bearing body from the sliding surface of the component section of the rotor.  
Claim 11 recites the limitation "the housing side" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the last clause as a whole is grammatically awkward and unclear.  Specifically it is unclear what is actually being clamped?  Clamping of something normally requires the holding of the clamped object between two other parts or features.  Are the clamping screws being clamped or is something else being clamped?  What is the clamped object or what structure actually clamps? It appears that the claim is missing essential subject matter, specifically that the clamping screw pulls the sections together thus causing the threads on each section to be pulled together and to clamp on to the internal threads.  Paragraph 0035 describes that the clamping screws are tightened to remove the flank clearance between the threads, it is this removal of the clearance that actual causes the clamping of the parts, this should be recited by the claim so that the claim states what is actually being clamped. 
Claim 16 recites the same last clause as claim 11 and is indefinite for the same reasons as stated above.
Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656